                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                      Case No. 18-cv-06289-SI
                                   8                     Plaintiff,
                                                                                           ORDER SETTING STATUS
                                   9               v.                                      CONFERENCE FOR FRIDAY JUNE 7,
                                                                                           2019 AT 3:00 PM AND ORDERING
                                  10     JOSEPH J. TRAPANI, et al.,                        COUNSEL TO ATTEND IN PERSON
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On February 11, 2019, this Court entered a consent decree drafted and signed by the parties

                                  14   in this case. Dkt. No. 11. The consent decree was agreed to by plaintiff Samuel Love and defendants

                                  15   Joseph Trapani, Teresa Trapani, and Mobile-Tech Automotive, Inc., and it settles the portion of this

                                  16   case relating to injunctive relief. The consent decree was signed by Farrell Goodman, Esq., on

                                  17   behalf of plaintiff.

                                  18           On May 24, 2019, the Court held a case management conference in this case. Prior to the

                                  19   conference, the parties filed separate case management conference statements (in violation of this

                                  20   Court’s standing order). Plaintiff’s statement was filed by Amanda Lockhart Seabock, Esq.

                                  21   Plaintiff’s statement made no mention of the consent decree and proposed a discovery and litigation

                                  22   schedule as if no settlement had occurred. Defendants’ statement represented, consistent with the

                                  23   existence of the consent decree, that all that remained in this case was a determination of damages.

                                  24   Ms. Seabock did not attend the case management conference, and instead Mr. Goodman represented

                                  25   plaintiff.1 At the conference, the Court ordered plaintiff to make a settlement demand regarding

                                  26   damages no later than May 31, 2019, and referred this case to a magistrate judge for settlement of

                                  27
                                               1
                                  28               Mr. Goodman has not entered an appearance in this case, and it is unclear what his
                                       affiliation is to plaintiff’s counsel of record.
                                   1   damages. Dkt. No. 16.

                                   2          On May 29, 2019, plaintiff filed three separate motions for entry of default as to each of the

                                   3   defendants, based on defendants’ failure to file an answer. The motions were filed by Ms. Seabock.

                                   4   Because defendants have appeared in this case – and because the parties have settled injunctive

                                   5   relief and are actively negotiating damages – entry of default is wholly inappropriate, and the Court

                                   6   has instructed the Clerk not to enter default against defendants.

                                   7          The Court schedules a status conference in this case for Friday June 7, 2019 at 3:00

                                   8   p.m. Counsel, including Ms. Seabock and Mr. Goodman, are ordered to attend in person.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: June 3, 2019                           ______________________________________
Northern District of California
 United States District Court




                                                                                       SUSAN ILLSTON
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
